BALDWIN, J.
It would be a useless task-to go into the examination in detail of the numerous points made in this case by the appellants. Some of these points are frivolous and the others not sustained by the record or not good in law. The court put the case fairly to the jury, upon the simple proposition involved in the controversy. The answer of the defendant is so equivocal as to put no material averment of the complaint in issue, except, probably, the payment of the whole sum due on the contract. Justice seems to have *90been done by the verdict, and no error committed to the prejudice of the appellant.
The judgment is affirmed.
I concur: Cope, J.